J-A08027-18


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

COMMONWEALTH OF                             :     IN THE SUPERIOR COURT OF
PENNSYLVANIA,                               :           PENNSYLVANIA
                                            :
                  Appellant                 :
                                            :
           v.                               :
                                            :     No. 71 EDA 2017
WILLIE A. WILLIAMS,                         :
                                            :
                 Appellee                   :

                  Appeal from the Order November 29, 2016
  In the Court of Common Pleas of Philadelphia County Criminal Division at
                         No(s): CP-51-0009535-2015

BEFORE:     PANELLA, J. LAZARUS, J., and STRASSBURGER,* J.

DISSENTING MEMORANDUM BY STRASSBURGER, J.:

      I find that the Commonwealth presented sufficient evidence at

Williams’s bench trial to sustain his convictions for possession with intent to

deliver and conspiracy. Because the trial court erroneously re-evaluated that

evidence when it granted Williams’s motion for arrest of judgment, I would

reverse the trial court’s order. Furthermore, I find that the Majority failed to

review the evidence in the light most favorable to the Commonwealth as the

verdict winner. Accordingly, I respectfully dissent.

      In affirming the trial court’s order, the Majority concludes that the

evidence was insufficient to establish constructive possession because the

Commonwealth did not prove “either defendant’s participation in the drug-

related activity, or evidence connecting defendant to the specific room or area



*Retired Senior Judge assigned to the Superior Court.
J-A08027-18


where the contraband was kept.” Majority at 7, citing Commonwealth v.

Bricker, 882 A.2d 1008 (Pa. Super. 2005). However, when viewed in the

light most favorable to the Commonwealth, I find that the Commonwealth

proved both participation in the controlled buy, and a connection to the

specific area where the crack cocaine was kept.       Thus, I agree with the

Commonwealth that the evidence presented at trial was sufficient to establish

that Williams “helped his co-conspirator Daniel Simons sell crack cocaine to a

confidential informant[,]” Commonwealth’s Brief at 8, and would reverse the

trial court’s order.

      The evidence presented at trial established that a confidential informant

conducted three controlled buys of crack cocaine at the home of Daniel

Simons, and following the third controlled buy, officers executed a search

warrant on the home, finding Williams inside.

      Specifically, the second controlled buy occurred on September 1, 2015.

The confidential informant spoke with Simons outside the home, and handed

Simons pre-recorded buy money.       Simons made a phone call, and shortly

thereafter, a Buick parked in front of the house. Simons and the confidential

informant walked over to the Buick. At the same time, Williams exited the

home and entered the Buick.      After a few moments, Williams exited the

vehicle. Then, Williams, Simons, and the confidential informant walked into

the home together. Within minutes the confidential informant left the home

alone, and turned over a chunk of crack cocaine to the surveillance team. See


                                     -2-
J-A08027-18


Trial Court Opinion, 2/27/2017, at 2; N.T., 4/29/2016, at 17-18.          This

evidence was sufficient to establish that Williams participated in the second

controlled buy.

      The next day, on September 2, 2015, the confidential informant

conducted a third controlled buy. On this occasion, the confidential informant

knocked on the door of Simons’s home, and Simons invited him inside. After

a few moments, the confidential informant left the home and turned over two

purple packets of crack cocaine.     Within minutes, the surveillance team

executed a search warrant on the home. N.T., 4/29/2016, at 20-21.

      Immediately prior to entering the home, Officer Weaver observed a

white substance falling from the Styrofoam around the air conditioning unit in

the window of the second floor rear bedroom, and observed a hole suddenly

appear in the Styrofoam.     Recognizing that someone was trying to hide

something in the Styrofoam casing, Officer Weaver proceeded straight to that

second floor rear bedroom, where Williams was found.           Officer Weaver

recovered a stash of 16 purple packets of crack cocaine from the Styrofoam

casing. The confidential informant had turned over similar purple packets of

crack cocaine following the first and third controlled buys. During the search,

officers also recovered pre-recorded buy money and Williams’s identification

cards underneath the mattress in the second floor rear bedroom.          N.T.,

4/29/2016, at 16, 20-22, 24, 30-31, 37, 42-43. I find that this circumstantial

evidence was sufficient to prove that Williams was exerting control over the


                                     -3-
J-A08027-18


purple packets of cocaine at the time of the search warrant, and that Williams

participated in the third controlled buy which occurred moments before he hid

the same purple packets of cocaine.

      Accordingly, I would reverse the trial court’s order.




                                      -4-